DETAILED ACTION
This office action is in response to amendment filed on 12/27/2021. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/27/2021 has been entered. Claims 1, 3 - 18 remain pending in the application. The previous 112(b) rejection has been withdrawn in view of Applicant’s amendment.

	
Response to Argument
Applicant’s arguments with respect to the 102 rejection of claim 1 has been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

Claim Objections
Claims 1, 3 – 18 are objected to because of the following informalities:  
As per claim 1,
Line 1 – 4 should read “A control device of a hybrid vehicle for controlling the hybrid vehicle comprising an internal combustion engine, electric motor, and a battery supplying electric power to the electric motor and able to be charged by output of the internal combustion engine and an external power source” because the limitation “a hybrid vehicle” is introduced in the limitation “a control device of a hybrid vehicle.”
Line 9 – 11 should read “control the outputs of the internal combustion engine and the electric motor so that the state of charge of the battery becomes equal to or more than the target state of charge when the hybrid vehicle is being driven outside a charging 
Claim 3, line 1 – 2 should read “The control device of the hybrid vehicle according to claim 1,” because the limitation “control device of a hybrid vehicle” is introduced in claim 1, line 1.
Claims 4 – 12, 17 are objected for similar reason as described in claim 3 above. Examiner advises to amend claims 4 – 12, 17 similar as claim 3 above. 
As per claim 13,
Line 1 – 4 should read “A control device of a hybrid vehicle for controlling the hybrid vehicle comprising an internal combustion engine, electric motor, and a battery supplying electric power to the electric motor and able to be charged by output of the internal combustion engine and an external power source” because the limitation “a hybrid vehicle” is introduced in the limitation “a control device of a hybrid vehicle.”
Line 9 – 11 should read “control the outputs of the internal combustion engine and the electric motor so that the state of charge of the battery becomes equal to or more than the target state of charge when the hybrid vehicle is being driven outside a charging location;” because the limitation “output of the internal combustion engine” is introduced in claim 13, line 3 – 4.
Claim 14, line 1 – 2 and claim 15, line 1 – 2 should read “The control device of the hybrid vehicle according to claim 13,” because the limitation “control device of a hybrid vehicle” is introduced in claim 13, line 1.
As per claim 16,
Line 1 – 4 should read “A control device of a hybrid vehicle for controlling the hybrid vehicle comprising an internal combustion engine, electric motor, and a battery supplying electric power to the electric motor and able to be charged by output of the internal 
Line 9 – 11 should read “control the outputs of the internal combustion engine and the electric motor so that the state of charge of the battery becomes equal to or more than the target state of charge when the hybrid vehicle is being driven outside a charging location;” because the limitation “output of the internal combustion engine” is introduced in claim 16, line 3 – 4.
As per claim 18,
Line 1 – 4 should read “A control device of a hybrid vehicle for controlling the hybrid vehicle comprising an internal combustion engine, electric motor, and a battery supplying electric power to the electric motor and able to be charged by output of the internal combustion engine and an external power source” because the limitation “a hybrid vehicle” is introduced in the limitation “a control device of a hybrid vehicle.”
Line 5 – 8 should read “an electronic control unit that is configured to control the outputs of the internal combustion engine and the electric motor so that a state of charge of the battery becomes equal to or more than a target state of charge when the hybrid vehicle is being driven outside a charging location” because the limitation “output of the internal combustion engine” is introduced in claim 18, line 3 – 4.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein if there is an uphill slope near the charging location, the electronic control unit is configured to calculate a first target state of charge based on the amount of electric power required for the hybrid vehicle to reach the charging location by the output of only the electric motor, calculate a second target state of charge based on an amount of electric power able to be charged to the battery by the output of the internal combustion engine from a current location of the hybrid vehicle to the uphill slope, set the target state of charge to the first target state of charge when the first target state of charge is equal to or more than the second target state of charge, and set the target state of charge to the second target state of charge when the first target state of charge is less than the second target state of charge.” As recited in claim 1, line 12 – 16, the target state of charge is set by adding the first state of charge corresponding to the required electric power for the hybrid vehicle to reach the charging location by output of only the electric motor and the second state of charge which is calculated based on the grade information of the road near the charging location. However, as recited in claim 12, the target state of charge can be set by the first target state charge if the first target state of charge is more than the second target state of charge, wherein the first target state of charge as recited in claim 12 is calculated based on only the required electric power for the without considering the state charge based on the grade information of the road near the charging location. Therefore, claim 12 renders to be unclear. Interpreting this claim limitation in light of the specification (Figure 11, Par. [0119 – 0128]) and for the purpose of compact prosecution, Examiner would interpret claim 12 as “wherein if there is an uphill slope near the charging location, the electronic control unit is configured to calculate a first target state of charge by adding the first state of charge corresponding to the amount of electric power required for the hybrid vehicle to reach the charging location by the output of only the electric motor and the second state of charge calculated based on the grade information of the road near the charging location after the hybrid vehicle is driven away from the charging location, calculate a second target state of charge based on an amount of electric power able to be charged to the battery by the output of the internal combustion engine from a current location of the hybrid vehicle to the uphill slope, set the target state of charge to the first target state of charge when the first target state of charge is equal to or more than the second target state of charge, and set the target state of charge to the second target state of charge when the first target state of charge is less than the second target state of charge.”  

As recited in claim 13, line 13 – 17,  the target state of charge is set by adding the first state of charge corresponding to the required electric power for the hybrid vehicle to reach the charging location by output of only the electric motor and the second state of charge which is calculated based on the grade information of the road near the charging location. However, in line 18 - 26, the target state of charge, as recited, can be set by the first target state charge if the first target state of charge is more than the second target state of charge, wherein the first target state of charge is calculated based on only the required electric power for the hybrid vehicle to reach without considering the state charge based on the grade information of the road near the charging location. Therefore, claim 13 renders to be unclear. Interpreting this claim limitation in light of the specification (Figure 11, Par. [0119 – 0128]) and for the purpose of compact prosecution, Examiner would interpret claim 13, line 13 – 30 as “set a first target state of charge by adding together a first state of charge corresponding to an amount of electric power required for the hybrid vehicle to reach the charging location by output of only the electric motor and a second state of charge calculated based on grade information of a road near the charging location after the hybrid vehicle is driven away from the charging location, 
if there is an uphill slope near the charging location, the electronic control unit is configured to calculate 
raise the second target state of charge the larger an amount of electric power of the battery consumed on the uphill slope.”

Claims 14 - 15 are dependent on claim 13 and do not cure the deficiencies thereof, therefore claims 14 - 15 are rejected for the same reason as claim 13 
As recited in claim 16, line 12 – 16,  the target state of charge is set by adding the first state of charge corresponding to the required electric power for the hybrid vehicle to reach the charging location by output of only the electric motor and the second state of charge which is calculated based on the grade information of the road near the charging location. However, in line 17 - 25, the target state of charge, as recited, can be set by the first target state charge if the first target state of charge is more than the second target state of charge, wherein the first target state of charge is calculated based on only the required electric power for the hybrid vehicle to reach the charging location by the output of only the electric motor without considering the state charge based on the grade information of the road near the charging location. Therefore, claim 16 renders to be unclear. Interpreting this claim limitation in light of the specification (Figure 11, Par. [0119 – 0128]) and for the purpose of compact prosecution, Examiner would interpret claim 16, line 12 – 30 as “set a first target state of charge by adding together a first state of charge corresponding to an amount of electric power required for the hybrid vehicle to reach the charging location by output of only the electric motor and a second state of charge calculated based on grade information of a road near the charging location after the hybrid vehicle is driven away from the charging location, 
if there is an uphill slope near the charging location, the electronic control unit is configured to calculate target state of charge, set the target state of charge to the second target state of charge when the first target state of charge is less than the second target state of charge; and
lower the second target state of charge the lower a frequency by which the hybrid vehicle is driven along the uphill slope when being driven near the charging location.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kai, Ayaka (Publication No. US 20190217850 A1; hereafter Kai) in view of Sakaguchi, Eiji (Publication No. US 20160114794 A1; hereafter Sakaguchi).

Regarding to claim 1, Kai teaches a control device of a hybrid vehicle for controlling a hybrid vehicle comprising an internal combustion engine, electric motor, and a battery supplying electric power to the electric motor and able to be charged by output of the internal combustion engine and an external power source ([Par. 0007], “a power generating unit that includes an internal combustion engine outputting power used by an electric motor and the electric motor generating electric power using the power output by the internal combustion engine; a storage battery that stores the electric power generated by the power generating unit or electric power supplied by a charging spot; a running electric motor that is connected to driving wheels of a vehicle and is driven using the electric power supplied from the storage battery to rotate the driving wheels”), the control device of hybrid vehicle comprising: 
	an electronic control unit ([Par. 0077], “The plan control unit 190 has a configuration in which a communication controller 190-1, a CPU 190-2, a RAM 190-3, a ROM 190-4, a storage device 190-5 such as a flash memory or an HDD, and a drive device 190-6 are interconnected through an internal bus or a dedicated communication line”; [Par. 0057], “The plan control unit 190, for example, includes a use status acquiring unit 191, a usability determining unit 192, a future consumption amount estimating unit 193, a power generation plan generating unit 194, and an operation control unit 195”) that is configured to: 
		set a target state of charge which is a target value of a state of charge of the battery; ([Par. 0065], “For example, the power generation plan generating unit 194 generates a power generation plan for operating the power generating unit 113 by setting a charging target value of the battery 150 at the time of arrival of the subject vehicle M at the destination is set to be higher in a case in which a status is determined in which all the charging spots 200 acquired by the use status acquiring unit 191 are unusable than in a case in which a status is determined in which the charging spot 200 is usable”)
		control outputs of the internal combustion engine and the electric motor so that the state of charge of the battery becomes equal to or more than the target state of charge when the hybrid vehicle is being driven outside a charging location; 
([Par. 0064], “0064] The power generation plan generating unit 194 generates a power generation plan for operating the power generating unit 113 on the basis of the future consumption amount estimated by the future consumption amount estimating unit 193. Here, the power generation plan is, for example, a plan in which a timing for operating the power generating unit 113, the amount of power generation per unit time output by the power generating unit 113 are defined and is a plan for using electric power generated by the power generating unit 113 for charging the battery 150 or a plan for supplying the electric power to the second motor 118”;
 
[Par. 0074], “power generating unit 113 that includes the engine (an internal combustion engine) 110 outputting power and the first motor (an electric motor) 112 generating electric power using the power output by the engine 110, the battery (a storage battery) 150 that stores electric power generated by the power generating unit 113 or electric power supplied by the charging spot 200” 

where this is interpreted as the power generating unit sets a target state of charge of the battery (soc) based on an estimated energy consumption amount on the basis of travel distance, road gradient, status of charging spot, etc. ([Par. 0062]) The generation plan generating unit then generates power to charge the battery to keep the state of charge to be equal or more than the target state of charge while traveling outside of a charging spot. More supports can be found in [Par. 0062 – 0067].)
and 
		set the target state of charge by adding together a first state of charge corresponding to an amount of electric power required for the hybrid vehicle to reach the charging location by output of only the electric motor and a second state of charge calculated based on grade information of a road near the charging location after the hybrid vehicle is driven away from the charging location. 
([Par. 0072 – 0073], “In the example shown in FIG. 8, the use status acquiring unit 191 acquires information from a place of departure to a destination from the navigation device 180 (Step S100) and acquires use statuses of charging spots present in an area identified by a route from the place of departure to the destination that has been acquired … In a case in which a status is
determined in which all the charging spots are not usable, the power generation plan generating unit 194 generates a power generation plan in which the charging target value of the battery 150 at the time of arrival of the subject vehicle M at the destination is higher than that in a case in which a status is determined in which the charging spot 200 is usable (Step S110). Next, the operation control unit 195 operates the power generating unit 113 on the basis of the generated power generation plan (Step S112).

[Par. 0075], “In the embodiments described above, in reciprocation paths between a place of departure and a destination, in a case in which the charging spot 200 is not usable, a power generation plan in which the power generating unit 113 is operated in the forward path
from the place of departure to the destination in preparation for the return path from the destination to the place of departure is generated. However, instead of this, by assuming a distance that is equal to or longer than twice a distance from the place of departure to the destination as a total running distance, a power generation plan may be generated such that the subject vehicle runs the assumed running distance with vehicle occupant's anxiety about power deficiency reduced.

Where this is interpreted as the system first acquires status of charging spots present in the areas to assist the power generation plan generating unit to set the target state of charge of the battery. Note that the charging spot can be the destination ([Par. 0058], “The use status acquiring unit 191 may acquire an installation position of the charging spot 200 as a Destination”). If the status of the charging spot is defined as unusable in which the battery can’t be charged at the charging spot, the power generation plan generating unit sets the target state of charge to be higher at the time of arrival at the destination than if the status of the charging spot is usable. This can be done by assuming the travel distance is equal or longer than twice the distance from the place of departure to the destination as the total running distance. Note that ([Par. 0068], “The operation control unit 195 sets a charging rate for each distance on the basis of the distance of the reciprocation path, the road gradient, the time frame, the vehicle weight, the weather, and the degree of congestion described above”) which indicates the system will set target state of charge in consideration of the road gradient along the travel distance based on road id information. Therefore, in a case if the charging spot is not available, the target state of charge at the time of arrival at the destination could be calculated by adding the additional amount of energy consumption based on the extended travel distance to the amount of estimated energy consumption to travel from the place of departure to the destination. The “amount of estimated energy consumption to travel from the place of departure to the destination” reads on the “first state of charge.” The “additional amount of estimated energy consumption in a case if the charging spot is unusable” reads on the “second state of charge.” By doing this, it allows the vehicle to have sufficient power to continue to travel in a case the charging spot is not available. More supports can be found in figure 7 – 8.)


	Kai teaches to set the target state of charge based on road gradient near the charging location as described above, but does not explicitly disclose to detect the grade information in advance based on a driving history of the hybrid vehicle when the hybrid vehicle is actually traveling on the road.

	However, Sakaguchi teaches to detect the grade information in advance based on a driving history of the hybrid vehicle when the hybrid vehicle is actually traveling on the road. ([Par. 0068], “as another example of acquiring the vertical gradient of the road, vertical gradient acquisition unit 15 may use the result of detecting the vertical gradient of the road detected when the vehicle X traveled on the road in the past. Specifically, the vehicle travel control device detects the vertical gradient of the road when the vehicle X actually travels on the road. The vehicle travel control device may detect the vertical gradient using, for example, the inclination sensor that detects the inclination of the vehicle X. Then, the vehicle travel control device creates map information in which the result of detecting the vertical gradient of the road and the position on the road in which the vertical gradient is detected are associated with each other, and stores the created map information. In this way, in a case of acquiring the vertical gradient of the road in front of the vehicle X, the vehicle travel control device can use the stored map information instead of the map information acquired by the navigation system 3.”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kai to incorporate the teaching of Sakaguchi. The modification would have been obvious because by storing a map based on travel history of the vehicle, it allows the vehicle to 
	
Regarding to claim 3, the combination of Kai and Sakaguchi teaches the control device of the hybrid vehicle of claim 1.
Kai further teaches wherein the electronic control unit is configured to lower the target state of charge if the electronic control unit finishes detecting the grade information and the electronic control unit does not detect an uphill slope near the charging location. ([Par. 0062], “the future consumption amount estimating unit 193 estimates that the future consumption amount increases as the running distance increases and estimates that the future consumption amount is larger in a case in which the subject vehicle runs on a road having a gradient than in a case in which the subject vehicle runs on a flat road”; [Par. 0064], “The power generation plan generating unit 194 generates a power generation plan for operating the power generating unit 113 on the basis of the future consumption amount estimated by the future consumption amount estimating unit 193” where this is interpreted as based on road ID information, the future consumption estimating unit could estimate a lower future energy consumption amount in a case the vehicle runs on a flat road which will lower the target state of charge.)


Regarding to claim 4, the combination of Kai and Sakaguchi teaches the control device of the hybrid vehicle of claim 1.
Kai further teaches wherein the electronic control unit is configured to set the target state of charge so that the state of charge of the battery becomes an arrival state of charge when the hybrid vehicle reaches the charging location, and raise the arrival state of charge if there is an uphill slope near the charging location compared to if there is no uphill slope near the charging location. 
([Par. 0072 – 0073], “In the example shown in FIG. 8, the use status acquiring unit 191 acquires information from a place of departure to a destination from the navigation device 180 (Step S100) and acquires use statuses of charging spots present in an area identified by a route from the place of departure to the destination that has been acquired … In a case in which a status is
determined in which all the charging spots are not usable, the power generation plan generating unit 194 generates a power generation plan in which the charging target value of the battery 150 at the time of arrival of the subject vehicle M at the destination is higher than that in a case in which a status is determined in which the charging spot 200 is usable (Step S110). Next, the operation control unit 195 operates the power generating unit 113 on the basis of the generated power generation plan (Step S112).

[Par. 0075], “In the embodiments described above, in reciprocation paths between a place of departure and a destination, in a case in which the charging spot 200 is not usable, a power generation plan in which the power generating unit 113 is operated in the forward path
from the place of departure to the destination in preparation for the return path from the destination to the place of departure is generated. However, instead of this, by assuming a distance that is equal to or longer than twice a distance from the place of departure to the destination as a total running distance, a power generation plan may be generated such that the subject vehicle runs the assumed running distance with vehicle occupant's anxiety about power deficiency reduced.

([Par. 0062], “the future consumption amount estimating unit 193 estimates that the future consumption amount increases as the running distance increases and estimates that the future consumption amount is larger in a case in which the subject vehicle runs on a road having a gradient than in a case in which the subject vehicle runs on a flat road”; [Par. 0064], “The power generation plan generating unit 194 generates a power generation plan for operating the power generating unit 113 on the basis of the future consumption amount estimated by the future consumption amount estimating unit 193”

Where this is interpreted as the power generation plan generating unit sets the target state of charge at the time of arrival the destination higher in a case the charging spot is not usable than in a case the charging spot is usable. This target state of charge at the time of arrival at the destination reads on the “arrival state of charge.” The future consumption amount estimating unit assumes the travel distance is longer in a case the charging spot is not usable and estimates the future power assumption based on twice the distance from the place of departure to the destination as a total running distance. Based on road ID information, the future consumption estimating unit could estimate a larger future energy consumption amount in a case the vehicle runs on a road having gradient which will raise the target state of charge.)

Regarding to claim 18, Kai teaches a control device of a hybrid vehicle for controlling a hybrid vehicle comprising an internal combustion engine, electric motor, and a battery supplying electric power to the electric motor and able to be charged by output of the internal combustion engine and an external power source ([Par. 0007], “a power generating unit that includes an internal combustion engine outputting power used by an electric motor and the electric motor generating electric power using the power output by the internal combustion engine; a storage battery that stores the electric power generated by the power generating unit or electric power supplied by a charging spot; a running electric motor that is connected to driving wheels of a vehicle and is driven using the electric power supplied from the storage battery to rotate the driving wheels”), the control device comprising: an electronic control unit ([Par. 0077], “The plan control unit 190 has a configuration in which a communication controller 190-1, a CPU 190-2, a RAM 190-3, a ROM 190-4, a storage device 190-5 such as a flash memory or an HDD, and a drive device 190-6 are interconnected through an internal bus or a dedicated communication line”; [Par. 0057], “The plan control unit 190, for example, includes a use status acquiring unit 191, a usability determining unit 192, a future consumption amount estimating unit 193, a power generation plan generating unit 194, and an operation control unit 195”)  that is configured to control outputs of the internal combustion engine and the electric motor so that a state of charge of the battery becomes equal to or more than a target state of charge when the hybrid vehicle is being driven outside a charging location 
([Par. 0064], “0064] The power generation plan generating unit 194 generates a power generation plan for operating the power generating unit 113 on the basis of the future consumption amount estimated by the future consumption amount estimating unit 193. Here, the power generation plan is, for example, a plan in which a timing for operating the power generating unit 113, the amount of power generation per unit time output by the power generating unit 113 are defined and is a plan for using electric power generated by the power generating unit 113 for charging the battery 150 or a plan for supplying the electric power to the second motor 118”;
 
[Par. 0074], “power generating unit 113 that includes the engine (an internal combustion engine) 110 outputting power and the first motor (an electric motor) 112 generating electric power using the power output by the engine 110, the battery (a storage battery) 150 that stores electric power generated by the power generating unit 113 or electric power supplied by the charging spot 200” 

where this is interpreted as the power generating unit sets a target state of charge of the battery (soc) based on an estimated energy consumption amount on the basis of travel distance, road gradient, status of charging spot, etc. ([Par. 0062]) The generation plan generating unit then generates power to charge the battery to keep the state of charge to be equal or more than the target state of charge while traveling outside of a charging spot. More supports can be found in [Par. 0062 – 0067].), 

set the target state of charge by adding together a first state of charge corresponding to an amount of electric power required for the hybrid vehicle to reach the charging location by output of only the electric motor and a second state of charge calculated based on grade information of a road near the charging location after the hybrid vehicle is driven away from the charging location. 

([Par. 0072 – 0073], “In the example shown in FIG. 8, the use status acquiring unit 191 acquires information from a place of departure to a destination from the navigation device 180 (Step S100) and acquires use statuses of charging spots present in an area identified by a route from the place of departure to the destination that has been acquired … In a case in which a status is
determined in which all the charging spots are not usable, the power generation plan generating unit 194 generates a power generation plan in which the charging target value of the battery 150 at the time of arrival of the subject vehicle M at the destination is higher than that in a case in which a status is determined in which the charging spot 200 is usable (Step S110). Next, the operation control unit 195 operates the power generating unit 113 on the basis of the generated power generation plan (Step S112).

[Par. 0075], “In the embodiments described above, in reciprocation paths between a place of departure and a destination, in a case in which the charging spot 200 is not usable, a power generation plan in which the power generating unit 113 is operated in the forward path
from the place of departure to the destination in preparation for the return path from the destination to the place of departure is generated. However, instead of this, by assuming a distance that is equal to or longer than twice a distance from the place of departure to the destination as a total running distance, a power generation plan may be generated such that the subject vehicle runs the assumed running distance with vehicle occupant's anxiety about power deficiency reduced.

Where this is interpreted as the system first acquires status of charging spots present in the areas to assist the power generation plan generating unit to set the target state of charge of the battery. Note that the charging spot can be the destination ([Par. 0058], “The use status acquiring unit 191 may acquire an installation position of the charging spot 200 as a Destination”). If the status of the charging spot is defined as unusable in which the battery can’t be charged at the charging spot, the power generation plan generating unit sets the target state of charge to be higher at the time of arrival at the destination than if the status of the charging spot is usable. This can be done by assuming the travel distance is equal or longer than twice the distance from the place of departure to the destination as the total running distance. Note that ([Par. 0068], “The operation control unit 195 sets a charging rate for each distance on the basis of the distance of the reciprocation path, the road gradient, the time frame, the vehicle weight, the weather, and the degree of congestion described above”) which indicates the system will set target state of charge in consideration of the road gradient along the travel distance based on road id information. Therefore, in a case if the charging spot is not available, the target state of charge at the time of arrival at the destination could be calculated by adding the additional amount of energy consumption based on the extended travel distance to the amount of estimated energy consumption to travel from the place of departure to the destination. The “amount of estimated energy consumption to travel from the place of departure to the destination” reads on the “first state of charge.” The “additional amount of estimated energy consumption in a case if the charging spot is unusable” reads on the “second state of charge.” By doing this, it allows the vehicle to have sufficient power to continue to travel in a case the charging spot is not available. More supports can be found in figure 7 – 8.)


Kai teaches to set the target state of charge based on road gradient near the charging location as described above, but does not explicitly disclose to detect the grade information in advance based on a driving history of the hybrid vehicle when the hybrid vehicle is actually traveling on the road.

However, Sakaguchi teaches to detect the grade information in advance based on a driving history of the hybrid vehicle when the hybrid vehicle is actually traveling on the road. ([Par. 0068], “as another example of acquiring the vertical gradient of the road, vertical gradient acquisition unit 15 may use the result of detecting the vertical gradient of the road detected when the vehicle X traveled on the road in the past. Specifically, the vehicle travel control device detects the vertical gradient of the road when the vehicle X actually travels on the road. The vehicle travel control device may detect the vertical gradient using, for example, the inclination sensor that detects the inclination of the vehicle X. Then, the vehicle travel control device creates map information in which the result of detecting the vertical gradient of the road and the position on the road in which the vertical gradient is detected are associated with each other, and stores the created map information. In this way, in a case of acquiring the vertical gradient of the road in front of the vehicle X, the vehicle travel control device can use the stored map information instead of the map information acquired by the navigation system 3.”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kai to incorporate the teaching of Sakaguchi. The modification would have been obvious because by storing a map based on travel history of the vehicle, it allows the vehicle to avoid relying on the navigation system to retrieve map information in a case that the navigation system is out of date or has malfunction.


Claim 5 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kai and Sakaguchi in view of Ogawa et al. (Pub. No. US 20180065499 A1; hereafter Ogawa_2018).
Regarding to claim 5, the combination of Kai and Sakaguchi teaches the control device of the hybrid vehicle of claim 4.
raise the arrival state of charge the shorter a distance from the charging location to the uphill slope.
	
However, Ogawa_2018 teaches to raise the arrival state of charge the shorter a distance from the charging location to the uphill slope.
([Par. 0156], “it is determined whether a control target (a target uphill section) is present within a predetermined range (for example, 10 km) from the current location of the vehicle 1 in the scheduled traveling route.

[Par. 0157], “When it is determined in Step S535 that the distance dtag is less than the distance Dsoc … the HV-ECU 100 changes the target SOC of the power storage device 60 from Sn to Sh which is higher than Sn. the SOC of the power storage device 60 is increased in advance before the vehicle 1 enters the control target (the target uphill section)

Note that the “charging station” becomes a departure point when the vehicle reaches the predetermined charging location but driving away without recharging.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kai and Sakaguchi to incorporate the teaching of Ogawa_2018. The modification would have been obvious because the hybrid vehicle requires more driving power at an uphill section (Ogawa_2018, [Par. 0101], “the electric power stored in the power storage device is consumed by the second MG because a high driving power is required in the uphill section”). By raising the target state of charge of the battery the closer a distance to an uphill slope, it would allow the target vehicle to pass the uphill slope while maintaining sufficient power to reach the destination without draining the battery. 

Regarding to claim 6, the combination of Kai and Sakaguchi teaches the control device of the hybrid vehicle of claim 4.
Ogawa_2018 further teaches wherein the electronic control unit is configured to raise the arrival state of charge the shorter a driving time of the hybrid vehicle from the charging location to the uphill slope (Figure 7, Refer to solid line L31 that indicates a target SOC of the power storage devices, as approaching to the uphill start point of an uphill slope, the target soc is increased. Note that the “charging station” becomes a departure point when the vehicle reaches the predetermined charging location but driving away without recharging.)

Regarding to claim 7, the combination of Kai and Sakaguchi teaches the control device of the hybrid vehicle of claim 4.
Ogawa_2018 further teaches wherein the electronic control unit is configured to raise the arrival state of charge the larger an amount of electric power of the battery consumed at the uphill slope ([Par. 0101], “When the vehicle 1 enters the uphill section (sections 4 to 6) with the SOC of the power storage device 60 set to Sn, the electric power stored in the power storage device 60 is consumed by the second MG 30 because a high driving power is required in the uphill section”; [Par. 0101], “the HV-ECU 100 changes the target SOC from Sn to Sh which is higher than Sn (solid line L31). Then, the SOC becomes lower than the target SOC (ΔSOC<0), charging of the power storage device 60 is promoted as described above, and thus the SOC increases”).

Regarding to claim 8, the combination of Kai, Sakaguchi and Ogawa_2018 teaches the control device of the hybrid vehicle of claim 7.
Ogawa_2018 further teaches wherein the electronic control unit is configured to raise the arrival state of charge the larger a grade of the uphill slope (Figure 7, [Par. 0098 – 0102], “when an uphill road with a predetermined elevation difference and a predetermined length or more is present within a predetermined range (for example, 10 km) from the current location of the vehicle 1 in the scheduled traveling route, the HV-ECU 100 specifies the uphill section as the target uphill section  … the HV-ECU 100 changes the target SOC from Sn to Sh which is higher than Sn (solid line L31)”)

Regarding to claim 9, the combination of Kai, Sakaguchi and Ogawa_2018 teaches the control device of the hybrid vehicle of claim 7.
Ogawa_2018 further teaches wherein the electronic control unit is configured to raise the arrival state of charge the longer the uphill slope (See at least Figure7, [Par. 0098 – 0102], “when an uphill road with a predetermined elevation difference and a predetermined length or more is present within a predetermined range (for example, 10 km) from the current location of the vehicle 1 in the scheduled traveling route, the HV-ECU 100 specifies the uphill section as the target uphill section  … the HV-ECU 100 changes the target SOC from Sn to Sh which is higher than Sn (solid line L31)”)

Regarding to claim 10, the combination of Kai and Sakaguchi teaches the control device of the hybrid vehicle of claim 4.
The combination of Kai teaches to set the arrive state of charge based on travel distance and road id information described above, but does not explicitly disclose wherein the electronic control unit is configured to lower the arrival state of charge the lower a frequency by which the hybrid vehicle is driven along the uphill slope when being driven near the charging location.

However, Ogawa_2018 teaches wherein the electronic control unit is configured to lower the arrival state of charge the lower a frequency by which the hybrid vehicle is driven along the uphill slope when being driven near the charging location (Figure 6, Refer to solid line L21 that indicates a target SOC of the power storage devices, as approaching to a downhill section, the target soc is decreased. This is interpreted as when there is a low frequency of upcoming uphill sections or possibly no upcoming uphill section on a road, and there is an upcoming downhill section or flat road, the target state of charge is reduced. Note that the “charging station” becomes a departure point when the vehicle reaches the predetermined charging location but driving away without recharging.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kai and Sakaguchi to incorporate the teaching of Ogawa_2018. The modification would have been obvious because the hybrid vehicle consumes less electric power when not traveling on an uphill slope. By lowering the target state of charge if the system does not detect an uphill slope, it would reduce wasteful operation of the internal combustion engine from charging the battery. 

Regarding to claim 11, the combination of Kai and Sakaguchi teaches the control device of the hybrid vehicle of claim 1. 
Kai further teaches wherein the electronic control unit is configured to set the target state of charge so that the state of charge of the battery becomes an arrival state of charge when the hybrid vehicle reaches the charging location, 
([Par. 0072 – 0073], “In the example shown in FIG. 8, the use status acquiring unit 191 acquires information from a place of departure to a destination from the navigation device 180 (Step S100) and acquires use statuses of charging spots present in an area identified by a route from the place of departure to the destination that has been acquired … In a case in which a status is determined in which all the charging spots are not usable, the power generation plan generating unit 194 generates a power generation plan in which the charging target value of the battery 150 at the time of arrival of the subject vehicle M at the destination is higher than that in a case in which a status is determined in which the charging spot 200 is usable (Step S110). Next, the operation control unit 195 operates the power generating unit 113 on the basis of the generated power generation plan (Step S112).

[Par. 0075], “In the embodiments described above, in reciprocation paths between a place of departure and a destination, in a case in which the charging spot 200 is not usable, a power generation plan in which the power generating unit 113 is operated in the forward path from the place of departure to the destination in preparation for the return path from the destination to the place of departure is generated. However, instead of this, by assuming a distance that is equal to or longer than twice a distance from the place of departure to the destination as a total running distance, a power generation plan may be generated such that the subject vehicle runs the assumed running distance with vehicle occupant's anxiety about power deficiency reduced.

Where this is interpreted as the power generation plan generating unit sets the target state of charge at the time of arrival the destination higher in a case the charging spot is not usable than in a case the charging spot is usable. This target state of charge at the time of arrival at the destination reads on the “arrival state of charge.” The future consumption amount estimating unit assumes the travel distance is longer in a case the charging spot is not usable and estimates the future power consumption based on twice the distance from the place of departure to the destination as a total running distance. Note that the “charging station” becomes a departure point when the vehicle reaches the predetermined charging location but driving away without recharging.)

Kai teaches to set the target state of charge based on travel distance and road gradient ([Par. 0068], “The operation control unit 195 sets a charging rate for each distance on the basis of the distance of the reciprocation path, the road gradient, the time frame, the vehicle weight, the weather, and the degree of congestion described above.”), but does not explicitly disclose to lower the arrival state of charge if there is a downhill slope near the charging location compared to if there is no downhill slope near the charging location.

lower the arrival state of charge if there is a downhill slope near the charging location compared to if there is no downhill slope near the charging location. 
([Par. 0010], “The electronic control unit may be configured to specify a downhill section satisfying the predetermined condition in the scheduled traveling route as the control target section using map information including information on road gradients and to start the SOC control (downhill SOC control) such that the SOC of the power storage device is decreased before entering the downhill section”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kai and Sakaguchi to incorporate the teaching of Ogawa_2018. The modification would have been obvious because the hybrid vehicle consumes less electric power when traveling on a downhill slope. By lowering the target state of charge, it would reduce wasteful operation of the internal combustion engine from charging the battery. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kai and Sakaguchi in view of Hirose (English Translation of Pub No. JP 2000152420 A; hereafter Hirose) and in further view of Ogawa et al. (Pub. No. US20170355358 A1; hereafter Ogawa_2017).

Regarding to claim 12, the combination of Kai and Sakaguchi teaches the control device of a hybrid vehicle according to claim 1.
Kai teaches to set the target state of charge based on the amount of electric power required to travel to the destination as described in claim 1 above, but does not explicitly disclose wherein if there is an uphill slope near the charging location, the electronic control unit is configured to calculate a first target state of charge based on the amount of electric power required for the hybrid vehicle to reach the charging location by the output of only the electric motor, calculate a second target state of charge based on an amount of electric power able to be charged to the battery by the output of the internal combustion engine from a current location of the hybrid vehicle to the uphill slope.

However, Hirose teaches wherein if there is an uphill slope near the charging location ([par. 0025], “The target SOC of the battery is appropriately adjusted according to a change in the traveling state of the vehicle such as when the amount of discharge is large when climbing a slope, when the amount of charge is large when descending a slope, and when traveling on level ground.”)
 the electronic unit control is configured to calculate a first target state of charge based on the amount of electric power required for the hybrid vehicle to reach the charging location by the output of only the electric motor ([par. 0015], “the vehicle required power Pv is the power required to make the vehicle travel, and the changes according to the location where the vehicle travels, such as when climbing uphill … In FIG. 3, first, the vehicle required power Pv is calculated by a predetermined method (S1). At the same time, the charge / discharge amount of the battery for a predetermined time, for example, 10 minutes, is calculated, and the average charge / discharge amount is obtained therefrom (S2). Further, the initial target value S of the battery SOC OCti is set (S3)”), calculate a second target state of charge based on an amount of electric power able to be charged to the battery by the output of the internal combustion engine from a current location of the hybrid vehicle to the uphill slope ([par. 0024], “From the required vehicle power Pv and the corrected power Pc obtained as described above, the required engine power Pe is calculated. Is obtained by the above equation (2) (S6). Thereafter, based on the required engine power Pe, the battery is charged by the engine power or the battery is discharged by the motor by a predetermined amount, and the SOC of the battery is controlled to reach the target SOC, SOCt (S7)).
	



The combination of Kai, Sakaguchi and Hirose teaches to calculate the amount of power required and the amount of power can be charged by the combustion engine as shown above, but does not explicitly disclose set the target state of charge to the first target state of charge when the first target state of charge is equal to or more than the second target state of charge, and set the target state of charge to the second target state of charge when the first target state of charge is less than the second target state of charge.


However, Ogawa_2017 further teaches to set the target state of charge to the first target state of charge when the first target state of charge is equal to or more than the second target state of charge, and set the target state of charge to the second target state of charge when the first target state of charge is less than the second target state of charge ([par. 0235-0236], “when the control device extracts a subject uphill section from the planned travel route,… the NVECU 74 controls the state of charge SOC of the storage battery 64 so that the state of charge SOC is increased from the standard state of charge SOCcntr-n from a point where the vehicle 10 is located a predetermined third distance before the start point of the “extracted subject uphill section”, and the state of charge SOC reaches a state of charge (third state of charge SOCcntru) more than the standard state of charge SOCcntr-n at the start point of the subject uphill section “ wherein the control device changes the state of charge from the standard state of charge to the third state of charge in which the third state of charge is more than the standard state of charge when there is an uphill section).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kai, Sakaguchi and Hirose to incorporate the teaching of Ogawa_2017. The modification would have been obvious because by setting the target state of charge to be a higher value among the amount of energy can be charge if there is an uphill slope and the required power based on travel distance, it would ensure the vehicle could pass the uphill slope while maintaining a sufficient amount of power to travel to the destination without draining the battery. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kai and Sakaguchi in view of Aridome et al (Pub No. US 20120016547 A1; hereafter Aridome) and in further view of Hay et al. (English translation of Pub No. DE 102014109880 A1; hereafter Hay)

Regarding to claim 17, the combination of Kai and Sakaguchi teaches the system of claim 1.

Kai teaches to set the target state of charge based on an amount of electric power required to travel to a destination, but does not explicitly disclose wherein the electronic control unit is configured to maintain the target state of charge at a predetermined threshold value in a case of a malfunction happens.

wherein the electronic control unit is configured to maintain the target state of charge at a predetermined threshold value value in a case of a malfunction happens. ([par. 0012], “detecting a malfunction associated with the power storage device; setting a control target of a remaining level of the power storage device at a value higher than that employed when no malfunction is detected,  … maintain the remaining level of the power storage device within a predetermined control range”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kai and Sakaguchi to incorporate the teaching of Aridome. The modification would have been obvious because by setting the target state of charge at a predetermine threshold when a malfunction occurs (for example, malfunction associated with the power storage device [Aridome, [par. 0012]), it would allow the target vehicle to maintain a necessary power level to reach the destination. 


The combination of Kai, Sakaguchi and Aridome teaches to maintain the target state of charge at a predetermined threshold if a malfunction is detected as shown above, but does not explicitly disclose the malfunction would be if a current location of the hybrid vehicle cannot be detected.

	However, Hay teaches a malfunction if a current location of the subject cannot be detected ([page 7, line 47-50], “the loss of some or all of the GPS – satellite signals or the closer the satellite of the same orbit position in the sky , the less precise, the higher drop of geographic location determination”)

.

Allowable Subject Matter
Claims 13-16 are rejected under 112b rejection, but would be allowable if overcome the 112b rejection and make appropriate correction to overcome the claim objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN VU NGUYEN/Examiner, Art Unit 3668